UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

LEROY JOHNSON CIVIL ACTION

VERSUS

DOLENCORP, LLC NO.: 18-CV-00815-BAJ-EWD
RULING AND ORDER

 

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 13) pursuant to 28 U.S.C. § 686(b)(1). The Report and
Recommendation addresses Plaintiffs’ Motion to Remand (Doc. 5). The Magistrate
Judge recommended that the Motion to Remand be denied, and this matter be
referred to her for a scheduling conference. (Doc. 138 at p. 2).

The Report and Recommendation notified the parties that, pursuant to 28
U.S.C. § 636(b)(1), they had fourteen (14) days from the date they received the Report
and Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. (Jd. at p. 1). Neither party
objected. Having carefully considered the underlying Complaint, the instant motions,
and related filings, the Court approves the Magistrate Judge’s Report and
Recommendation, and hereby adopts its findings of fact, conclusions of law, and
recommendation.

Accordingly,
IT IS ORDERED that the Magistrate Judge’s Report and
Recommendation (Doc. 13) is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that Plaintiffs’ Motion to Remand (Doc. 5)
is DENIED.

IT IS FURTHER ORDERED that this matter be referred to the Magistrate

Judge for the purposes of setting forth a scheduling order.

Baton Rouge, Louisiana, this 3 day of June, 2019.

ba.

JUDGE BRIANA. JACKSON,
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

 
